Title: To Benjamin Franklin from Robert Montgomery, 12 August 1779
From: Montgomery, Robert
To: Franklin, Benjamin


Sir
Madrid 12th August 1779
I had the Honour of writing your Excely. the 29th June Advising that the Governour of Alicante had on the Declaration of the war Against England, Embargoed my house and put me under an Arrest until he Should know his Majesty’s Pleasure Concerning the Americans, and I Shortly after wrote you that the Minester of State el Conde de Florida Blanca on hearing this, Immediate dispatched a post Extraordinary to that Govert: Severely Censuring his Conduct, with Orders to Give me Every Liberty and Protection, on which Requested you would take no farther Trouble on my Acct: Supposing myself then in full Security; but unfortunately being in Company with the Governour’s Assesor Shortley after this Affair, I was So Imprudant as to Ralley him tho’ in Good Nature, on his not better understanding his Majestys Order of the 21st June, which Was to Seaze all British Ships then found in any of the Ports of those Dominions. This Creature who Could Not Bear to See his own Weakness, has to Be Revenged Informed the Minester that I have Never been in America, and that the passport and Certifícate I Produced Signed by your Eccely. Mr Lee and Mr Adams, are no more than Counterfits and ware never Given by you. On this false Information I am Ordred to Retire 20 Lagues from the Coast, till I Can Prove the Authenticity of those Papers. This (I may Say Vile[?]) Insinuation of the Assesor of Alicante Is So Injurious to My Honour, as well as to My Credit as A Merchant, that I hope you Sir, will not Hisitate a Moment to Repair it as you are the only Person who has Power to do it. I Reley on your Justice and Honour for this Redress. On being Ordred to Retire from Alicante I Came directly here and Expect to Morrow to be Introduced to the Minester, but fear I May meet many Deficultys, till I am Honour’d by a Letter from you Ratefying the Certifycate and Passeport Given Me the 8th Sepr. 78 at your Hotel in Passy, this would fully Satisfy all douts with the Minester by Shewing it to him, and hope you will not be Silent on this Occation, as that would Perfectly Confirm this falce Assertion, which must be Attended with the worst Consequences, I am with True Respect. Sir Your Eccelly’s. Most Obedt Most Humble Servent
Robt Montgomery
Please Direct A Los Srs: Don Pedro Casamayor & Co Para Entregar A Don Roberto Montgomery MadridBenn: Franklin Esqr—
 
Addressed: à Son Excc. Monsieur / Monsieur Ben: Franklin / Plenipotentiare des Etates Unie de l’Amerique / En Passy / Paris
Notation: Robt. Montgomery
